DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Withdrawn Rejections
The rejection of claims 1-15, 19, and 20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn.  The amendments to the claims address the issues of indefiniteness detailed in the previous office action.  However the amendments also introduce new grounds of indefiniteness.  See more details below in the new indefiniteness rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13, 19 and 20, as amended or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (Takayama et al. Molecular Therapy 20(1):127-137, first published online 11/8/2011) in further view of Kim (Kim and Eberwine.  Anal Bioanal Chem 397:3173-3178, 2010).
Regarding claim 1, Takayama teaches a method of differentiation of stem cells into hepatocytes comprising: (a) inducing human embryonic stem cells and human induced pluripotent stem cells as starting cells in a hESF-DIF medium (i.e. under conditions for differentiation); (b) inducing said starting cells to exit the pluripotent state towards the mesendoderm lineage; (c) directing the differentiating cells towards definitive endoderm (DE) cells through culture cell transfection with a first combination of adenoviruses (Ad) encoding a Sox17 protein at an effective dose and within 3 days of the start of the differentiation cultured (i.e. within a specific time window); (d) further directing the DE towards a hepatoblast (i.e. hepatic progenitor cell) through a transfection with an Ad encoding HEX (i.e. a second combination of adenoviruses); (e) further maturing the hepatoblasts into hepatocytes by transfecting with a third combination of adenoviruses encoding HNF4alpha and obtaining a monolayer of hepatocytes via passaging (p. 129, Figure 2 a and b).  

Thus it would have been obvious to an artisan of ordinary skill at the time of effective filing that one could simply substitute the Ad transfection method, used in Takayama with an mRNA transfection method, as taught by Kim, to predictably arrive at the limitations of claim 1.  The artisan would have a reasonable expectation of success in using an mRNA transfection method in place of an Ad transfection method because Kim demonstrates that this mRNA transfection was being successfully used in the prior art.  Further given the stage specific and time sensitive method of Takayama, the artisan would have been motivated to use a mRNA transfection in place of an Ad transfection method because mRNA transfection method allow for greater control over the amount and timing of expression because express occurs quickly after transfection and can be controlled by amount of mRNA transfected and the frequency, as taught by Kim.   Thus Takayama in view of Kim renders claim 1 obvious.
Regarding claim 3, Takayama teaches Sox17 as described above.  Thus Takayama in view of Kim renders claim 3 obvious.

Regarding claim 11, Takayama teaches HNF4a as described above.  Thus Takayama in view of Kim renders claim 11 obvious.
Regarding claim 13, Takayama teaches human iPSC and embryonic stem cells, as described above, which are harvested from tissue of a subject.  Thus Takayama in view of Kim renders claim 13 obvious.
Regarding claims 19 and 20, Takayama in view of Kim teaches the limitations of these methods as already described above.  Thus Takayama in view of Kim render claims 19 and 20 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Takayama in view of Kim. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that the invention is not simply substituting the Ad transfection method used in Takayama with an mRNA transfection method of Kim.  Takayama fails to teach differentiation of any cell by transfection with mRNA.  Takayama also does not teach differentiation into hepatocytes by transfection with nucleic acids alone.  To the contrary, Takayama describes transfection cultures replete with additional non-nucleic acid components that drive differentiation, including Activin A, BMP4, FGF4, HGF, and oncostatin M.  In this regard, Takayama teaches away from the claimed invention by relying on multiple differentiation agents in addition to transfection with DNA.

Applicant submits that Kim teaches that mRNA transfection introduces complications not associated with proven transfection methods.  Applicant refers to Kim’s teaching on p. 3176, left column, which describes the requirements for mRNA transfection and states that plasmids used for in vitro transcription must be designed with consideration of all factors affecting stability and translational efficiency.  Handling 
In response, Applicant’s argument are respectfully not found persuasive because Applicant has not provided an adequate showing of unpredictabilites or lack of reasonable expectation of success.  Kim does teach that there are some considerations in working with mRNA transfection methods and explains the known consideration.  Kim then ultimately states that handling mRNA demands more caution but mRNA transfection encourages alteration with DNA transfection for many applications (p. 3177, col 1, paragraph 1).  Thus ultimately Kim addresses known difficulties to mRNA transfection and further provide potential means of overcoming those difficulties. Thus, Kim provides a reasonable expectation of success in the application of mRNA transfection to cell cultures.
Regarding in vitro transcribed mRNA stimulation the innate immune system, Kim states that one merit to the use of mRNA transfection over DNA transfection is “no need for immune inducible vectors”.  This suggests that mRNA transfection is less immunogenic than DNA transfection and viral infection as used in Takayama.  As such, Kim teaches an advantage of using mRNA transfection over the viral vector transfection used in Takayama, provide more than a reasonable expectation of success in substituting with mRNA transfection but further motivation to use mRNA infection in Takayama.  Thus, contrary to Applicant’s assertion, Kim provide ample reasonable 
Thus, in conclusion, Applicant’s arguments are not found persuasive because they have not provide an adequate showing the combined teachings of Takayama in view of Kim fail to teach and render the claims obvious.  Since the claims, as amended are still taught by these combined arts, the rejection of record is maintained.



Claim Objections
Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (see claim 14) and cannot depend from any other multiple dependent claims (see claim 15.  See MPEP § 608.01(n).  Accordingly, the claims 14 and 15 have not been further treated on the merits.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Amended claims 1 and 19, step (f) recites, “replating to obtain monolayers of hepatic cells”.   This recitation is indefinite because it is not apparent what is being replated to obtain the monolayer of hepatic cells.  
	Claims 2-13 depended upon claim 1. As such these dependent claims also comprise the indefinite subject matter of claim 1 described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (Takayama et al. Molecular Therapy 20(1):127-137, first published online 11/8/2011) in view of Kim (Kim and Eberwine.  Anal Bioanal Chem 397:3173-3178, 2010)as applied to claims 1, 3, 6, 11, 13, 19 and 20 above, and further in view of Mizuguchi (US 2012/0231490 A1 pub date:9/13/2012).
Regarding claims 2 and 3, Takayama in view of Kim teach the claims as discussed above. Takayama, which teaches the differentiation method, does not teach the introducing a FOX2A or FOX2A together with SOX17 to further differentiate the pluripotent and mesodermal cells as claimed.  

Thus it would have been obvious to an artisan of ordinary skill at the include overexpression of FOX2A, as taught by Mizuguchi, with the overexpression of SOX17 in the differentiation of stems cells, taught by Takayama in view of Kim, to predictably differentiate the stem cells along a hepatic linage and arrive at the limitations of claims 2 and 3.  An artisan would have a reasonable expectation of success because method of introducing transcriptions factors to be overexpressed and differentiate stem cells was well established in the prior art, as demonstrated by Takayama and Mizuguchi, but further FOX2A and/ SOX17 is an art-established endodermal factor shown by Mizuguchi induce differentiation along an endodermal and hepatocyte pathway.  As artisan would have been motivated to FOX2A as well because it has been shown to differentiate stem cells along a hepatic linage.  Thus Takayama in view of Kim in further view of Mizuguchi render claims 2 and 3 obvious.
Regarding claims 5, 7-10, and 12, Takayama in view of Kim does not teach the use of all the claimed transcription factors recited in these claims.  However, Mizuguchi contemplates the overexpression of multiple combinations of hepatic differentiation factors, such a including GATA4 and GATA6, FOXA2/HNF3B (a.k.a. SOX17), as well as HEX and HNF4A, TBX3, HFN1a, HFN6, CEB/Pa, and CEB/Pb because they are all found to be involved in differentiation and proliferation of hepatocyte lineage cells and hepatocytes, as well as show to improve the efficiency of differentiation along the hepatocyte lineage pathway ([0083]).

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a 
In the present situation, rationales A, E, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Takayama in view of Kim in further view of Mizuguchi. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632